                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

 JAMES DAMON S.,                                         )
                                                         )
                Plaintiff,                               )
                                                         )
 v.                                                      )       Case No. 19-CV-75-JFJ
                                                         )
 ANDREW M. SAUL,                                         )
 Commissioner, Social Security Administration,           )
                                                         )
                Defendant.                               )

                                     OPINION AND ORDER

       Plaintiff James Damon S. seeks judicial review of the decision of the Commissioner of the

Social Security Administration denying his claim for disability insurance benefits under Title II of

the Social Security Act (“Act”), 42 U.S.C. §§ 416(i), 423. In accordance with 28 U.S.C. §

636(c)(1) & (3), the parties have consented to proceed before a United States Magistrate Judge.

For reasons explained below, the Court reverses the Commissioner’s decision denying benefits

and remands for further proceedings. Any appeal of this decision will be directly to the Tenth

Circuit Court of Appeals.

I.     Standard of Review

       In reviewing a decision of the Commissioner, the Court is limited to determining whether

the Commissioner applied the correct legal standards and whether the decision is supported by

substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). “Substantial

evidence is more than a mere scintilla and is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (citing Glass v. Shalala, 43 F.3d 1392, 1395 (10th

Cir. 1994)). A decision “is not based on substantial evidence if it is overwhelmed by other

evidence in the record or if there is a mere scintilla of evidence supporting it.” Hamlin v. Barnhart,

365 F.3d 1208, 1214 (10th Cir. 2004) (quotations omitted). The Court must “meticulously
examine the record as a whole, including anything that may undercut or detract from the ALJ’s

findings in order to determine if the substantiality test has been met.” Grogan, 399 F.3d at 1261

(citing Washington v. Shalala, 37 F.3d 1437, 1439 (10th Cir. 1994)). The Court may neither re-

weigh the evidence nor substitute its judgment for that of the Commissioner. See Hackett v.

Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005). Even if the Court might have reached a different

conclusion, the Commissioner’s decision stands so long as it is supported by substantial evidence.

See White v. Barnhart, 287 F.3d 903, 908 (10th Cir. 2002).

II.    Procedural History and the ALJ’s Decision

       Plaintiff, then a 39-year-old male, applied for Title II benefits on November 20, 2015,

alleging an amended disability onset date of June 30, 2015. R. 162-168, 187. Plaintiff claimed

that he was unable to work due to disorders including panic disorder and depression. R. 191.

Plaintiff’s claim for benefits was denied initially on March 17, 2016, and on reconsideration on

June 7, 2016. R. 85-89; 91-93. Plaintiff then requested a hearing before an Administrative Law

Judge (“ALJ”), and the ALJ conducted the hearing on November 20, 2017. R. 31-56. The ALJ

issued a decision on January 18, 2018, denying benefits and finding Plaintiff not disabled because

he was able to perform other work existing in significant numbers in the national economy. R. 9-

25. The Appeals Council denied review, and Plaintiff appealed. R. 1-5; ECF No. 2.

       The ALJ found that Plaintiff met the insured status requirements of the Act through

December 31, 2019, and that he had not engaged in substantial gainful activity since his amended

alleged onset date of June 30, 2015. R. 14. The ALJ found that Plaintiff had the following severe

impairments: depressive disorder and panic disorder with agoraphobia. Id. At step three, the ALJ

found that Plaintiff did not have an impairment or combination of impairments of such severity to

result in listing-level impairments. R. 15-17. Prior to making a step-four finding and after “careful

consideration of the entire record,” the ALJ found that Plaintiff retained the residual functional


                                                 2
capacity (“RFC”) to perform a full range of work at all exertional levels but with the following

non-exertional limitations:

         The claimant is able to perform simple, routine and repetitive tasks, but not at a
         fast-paced production rate. The claimant is able to perform low stress jobs. The
         job should not involve over-the-shoulder type supervision. The job should provide
         regular breaks of at least fifteen minutes every two hours. The claimant is able to
         interact with supervisors as needed to receive work instructions. The claimant is
         able to work in proximity to coworkers, but should have no more than superficial
         work-related interaction with coworkers. The claimant should never interact with
         the general public. The job should not involve more than ordinary and routine
         changes in work setting or work duties. The job should not involve travel to
         unfamiliar places or use of public transportation. The claimant is able to make
         simple work-related decisions. The claimant is able to set simple work goals or
         make simple work plans independently of others.

R. 17.

         The ALJ found that Plaintiff was unable to perform any past relevant work. R. 23-24.

Based on the testimony of a vocational expert (“VE”), however, the ALJ found at step five that

Plaintiff could perform other work, such as industrial sweeper cleaner, mail clerk, and warehouse

worker. R. 24-25. The ALJ determined the VE’s testimony was consistent with the information

contained in the Dictionary of Occupational Titles (“DOT”). R. 25. Based on the VE’s testimony,

the ALJ concluded these positions existed in significant numbers in the national economy. Id.

Accordingly, the ALJ concluded Plaintiff was not disabled.

III.     Issues and Analysis

         Plaintiff raises one issue on appeal: the ALJ committed reversible legal error by failing to

properly consider the opinions of treating psychiatrist, Dominic Losacco, M.D., and agency

consultative examiner (“CE”), Timothy Doty, Psy.D. ECF No. 19. Plaintiff argues that the ALJ

erred by failing to give specific, legitimate reasons for her rejection of the opinions of Dr. Losacco

and Dr. Doty regarding Plaintiff’s mental functioning limitations. For reasons explained below,

the Court agrees and finds reversal warranted.



                                                  3
       A.      Legal Standards

               1.      Treating Source Opinion

       Generally, the ALJ should give more weight to medical opinions from a claimant’s

“treating sources,” which means an acceptable medical source who has had an ongoing treatment

relationship with the claimant.     20 C.F.R. § 404.1527(a)(2) & (c)(2). The ALJ must give an

opinion from a treating source “controlling weight,” if it is both “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and . . . not inconsistent with the other

substantial evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2); Watkins v. Barnhart, 350

F.3d 1297, 1300 (10th Cir. 2003).

       If a treating source’s medical opinion is not given controlling weight, the opinion is still

entitled to deference, and the ALJ must provide “good reasons” for the weight given. 20 C.F.R. §

404.1527(c)(2). The ALJ must consider the following six factors: (1) the examining relationship;

(2) the length, nature, and extent of the treatment relationship; (3) supportability of the opinion

with relevant evidence; (4) consistency of the opinion with the record as a whole; (5) specialization

of the medical source; and (6) any other factors that may support or contradict the opinion. 20

C.F.R. § 404.1527(c)(2)-(6). If an ALJ rejects the treating source’s opinion, he must give “specific,

legitimate reasons” for doing so, based on an evaluation of all the regulatory factors. Watkins, 350

F.3d at 1301. Although the ALJ’s decision “need not include an explicit discussion of each factor,”

the record must reflect that the ALJ considered every relevant factor in the weight calculation.

Andersen v. Astrue, 319 F. App’x 712, 718 (10th Cir. 2009). The question for the reviewing court

is whether the ALJ’s decision contains specific reasons that make clear the weight assigned to the

medical source opinion and the reasons for that weight. See Keyes-Zachary v. Astrue, 695 F.3d

1156, 1166 (10th Cir. 2012) (stating that the proper inquiry is whether the reviewing court “can




                                                 4
follow the adjudicator’s reasoning” and “can determine that correct legal standards have been

applied”).

               2.      Examining Source Opinion

       The agency generally gives “more weight to the medical opinion of a source who has

examined” the claimant than a medical source who has only reviewed medical records. 20 C.F.R.

§ 404.1527(c)(1). As with all medical opinion evidence, an ALJ considers the above-listed factors

in evaluating an examining source’s medical opinion. 20 C.F.R. § 404.1527(c)(1). As with

treating sources, if the ALJ rejects an opinion from an examining source, he must give “specific,

legitimate” reasons for rejecting it. Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012).

       B.      ALJ Failed to Follow Correct Legal Standards in Considering Medical
               Opinions, and Limited Reasons Given are not Supported by Substantial
               Evidence

               1.      Dr. Losacco – Treating Physician Opinion

       Dr. Losacco was Plaintiff’s treating psychiatrist from 2015 to 2017. On August 4, 2016,

Dr. Losacco completed a Mental Residual Functional Capacity Assessment regarding Plaintiff’s

ability to do work-related activities. R. 362-364. Dr. Losacco opined that Plaintiff was severely

limited in the following fourteen areas: his ability to understand and remember detailed

instructions; his ability to carry out detailed instructions; his ability to maintain attention and

concentration for extended periods of time; his ability to perform activities within a schedule,

maintain regular attendance, and be punctual within customary tolerances; his ability to work in

coordination with or proximity to others without distraction; his ability to make simple work-

related decisions; his ability to interact appropriately with the general public; his ability to get

along with co-workers or peers without distracting them or exhibiting behavioral extremes; his

ability to maintain socially appropriate behavior, while adhering to basic standards of neatness and

cleanliness; his ability to respond appropriately to changes in the work setting; his ability to be


                                                 5
aware of normal hazards and take appropriate precautions; his ability to travel to unfamiliar places

or use public transportation; his ability to set realistic goals or make plans independently of others;

and his ability to complete a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods. R. 362-363. Dr. Losacco opined that Plaintiff was markedly

impaired in his ability to remember locations and work-like procedures, sustain an ordinary routine

without special supervision, and accept instructions and respond appropriately to criticism from

supervisors. Dr. Losacco further opined that Plaintiff was moderately impaired in his ability to

ask simple questions or request assistance, carry out very short and simple instructions, and

understand and remember very short and simple instructions. Id. Dr. Losacco stated that his

opinions were based on Plaintiff’s diagnoses of severe panic disorder with agoraphobia and major

depression. Dr. Losacco stated that Plaintiff’s “conditions are treatment resistant” and that

Plaintiff’s “prognosis [was] poor.” R. 363.1

       The ALJ gave Dr. Losacco’s opinion “little weight” and found that the “severe and extreme

limitations” found by Dr. Losacco were not consistent with his own records or other medical

evidence:

       At Exhibit 7F, Dr. Losacco completed a mental residual functional capacity
       assessment on August 4, 2016. Dr. Losacco opined that the claimant was
       moderately limited in the ability to understand and remember very short and simple
       instructions, the ability to carry out very short and simple instructions, and the
       ability to ask simple questions or request assistance. Dr. Losacco opined that the
       claimant had marked limitation in the ability to remember locations and work-like
       procedures, the ability to sustain an ordinary routine without special supervision,

1
 Dr. Losacco also completed a Mental Status Form dated March 23, 2016, in which he noted that
Plaintiff’s appearance was disheveled and unkempt and that Plaintiff’s mental status showed
depressed mood, limited affect, diminished speech, and cognitive impairment. Dr. Losacco opined
that, although Plaintiff was well oriented, he had minimal stress tolerance, was easily
overwhelmed, and limited his daily pursuits. Dr. Losacco noted depression, anxiety, and possible
Asperger’s Syndrome as Plaintiff’s conditions. He opined that Plaintiff could remember and
understand simple instructions but could not respond to work pressure, supervision, or coworkers.
He listed Plaintiff’s official diagnoses as major depression and panic disorder. R. 345.

                                                  6
       and the ability to accept instructions and respond appropriately to criticism from
       supervisors. Dr. Losacco opined that the claimant had severe limitation in all other
       areas. The severe and extreme limitations are not consistent with the office
       treatment records from Dr. Losacco at Exhibits 8F and 10F,2 or the totality of the
       medical evidence of record. Dr. Losacco’s records show that the severity of the
       claimant’s impairments vary from visit to visit, but they do not show findings that
       would be consistent with marked or severe limitations. While the record clearly
       establishes that the claimant has severe mental medically determinable impairments
       that do cause functional limitations, the medical of record [sic] does not show that
       the claimant is incapable of performing work-related functions as opined by Dr.
       Losacco. Accordingly, this opinion is given little weight.

R. 22 (emphasis and footnote added).

       The ALJ failed to follow correct legal standards by failing to adequately explain or identify

what treatment records from Dr. Losacco are inconsistent with Dr. Losacco’s findings of severe

limitations. The ALJ discussed some relevant treatment records in the decision. R. 20. However,

in discussing opinion weight, the ALJ failed to link any of Dr. Losacco’s medical records to her

discussion and rejection of his opinion. R. 22. The Court has attempted to connect the ALJ’s

opinion weight discussion with her prior discussion of Dr. Locasso’s medical examinations but

finds nothing that in the referenced records that clearly contradicts Dr. Losacco’s opinions or

otherwise clarifies her reasoning. The ALJ’s reasons for rejecting the opinion are not “sufficiently

specific” to enable the Court to meaningfully review the findings. See Langley v. Barnhart, 373

F.3d 1116, 1123 (10th Cir. 2004) (reversing where ALJ “failed to explain or identify what the

claimed inconsistencies were” between treating physician’s opinion and other substantial evidence

in the record); Kellams v. Berryhill, 696 F. App’x 909, 918 (10th Cir. 2017) (reversing where ALJ

did not explain how treating physician’s findings were inconsistent with treatment history).

       Further, the limited reasons that were provided by the ALJ – namely, inconsistency with

Dr. Losacco’s own treatment records and variations in the severity of Plaintiff’s impairments from



2
 Exhibit 10F is the complete medical treatment history by Dr. Losacco, so this citation does not
point the Court to any specific record.

                                                 7
visit to visit – do not appear to be supported by the record. As an initial matter, the ALJ omitted

from her discussion five months of treatment records that showed consistent support for Dr.

Losacco’s opinions. R. 20, 22. The record, considered as a whole, indicates that Plaintiff received

regular psychiatric care from Dr. Losacco from June 30, 2015, through May 22, 2017, and

treatment was ongoing. R. 345-357, 365-383, 501-522.3 Plaintiff presented to Dr. Losacco June

30, 2015, with complaints of depression, anxiety, panic attacks, and suicidal ideation. R. 501.

Treatment notes show Plaintiff’s complaints of persistent anxiety and panic attacks throughout his

treatment history. Although Plaintiff’s depression periodically improved, this was not on any

sustained basis, and Plaintiff’s suicidal ideations fluctuated. Dr. Losacco counseled and medicated

Plaintiff for his mental impairments consistently during this time period. He adjusted Plaintiff’s

medications numerous times, trying at least sixteen different antidepressant or antipsychotic

medications in conjunction with Xanax, which all had adverse side effects. R. 504-505 (8/17/15

– adverse reactions to Klonopin and Wellbutrin), R. 505 (9/8/15 – felt anxious despite Lexapro),

R. 506 (9/17/15 – Paxil caused significant rebound of symptoms, anxiety and panic attacks), R.

507 (10/19/15 – Seroquel caused increased depression and prominent anxiety despite Xanax), R.

508-509 (11/25/15 – unable to tolerate Abilify), R. 510 (1/25/16 – depression worsened with

Cymbalta), R. 511-512 (3/23/16 – Abilify causes jittery feelings, Cymbalta causes emotionally

bland, adverse reactions to Zoloft, Paxil, Lexapro, and Wellbutrin), R. 513 (4/25/16 – Ritalin

causes jittery feelings), R. 514-515 (6/27/16 – increased anxiety and suicidal thoughts with

Nuvigil, adverse reaction to Lamictal), R. 515 (8/4/16 – Brintellix caused headaches), R. 516-517

(9/6/16 – adverse reactions to Wellbutrin and Paxil), R. 517-518 (10/13/16 – Viibryd stopped due


3
 Dr. Losacco’s treatment records are repeated in part at Exhibits 5F (June 30, 2015 to March 23,
2016) and 8F (June 30, 2015 to November 15, 2016), and the entire treatment records are found at
Exhibit 10F (June 30, 2015 to May 22, 2017). The Court will reference Exhibit 10F for simplicity.
The one exception is a Mental Status Form, dated March 23, 2016, included only with Exhibit 5F.
R. 345.

                                                8
to diarrhea, increased anxiety), R. 518 (11/15/16 – Vraylar caused nausea and dizziness, Prozac

caused headaches), R. 519 (12/22/16 – adverse reaction to Pristiq, persistent panic), R. 520

(2/22/17 – “anxiety erupts” with lowered dose of Xanax), R. 521-522 (5/22/17 – adverse reaction

to Adderall). Treatment records indicate that Xanax is the only medication that consistently helped

in treating Plaintiff’s anxiety. But as consistently noted by Dr. Losacco, it causes hypersomnia,

and Plaintiff sleeps more than half the day. R. 501-522.

        Upon review of the supporting record, it is unclear how Dr. Losacco’s opinions are

inconsistent with his own records, or how variations between visits rendered Dr. Losacco’s

findings of severe work-limited limitations in fourteen different areas to be entitled to less weight.

Further, other treatment records of Plaintiff’s general physician and Dr. Doty’s CE generally align

with Dr. Losacco’s opinion. See R. 554-642, 338-344. The Court finds the reasons given for

rejection of Dr. Losacco’s mental health opinions are not “specific” or “legitimate,” and that

reversal is required for further clarification. See Langley, 373 F.3d at 1122 (finding reversal

warranted where court did not find “obvious inconsistencies” between treating physician’s

opinion, his own treatment notes, or other evidence in the record relating to Plaintiff’s mental

health limitations).

               2.      Dr. Doty – CE Opinion

        On January 19, 2016, Dr. Doty conducted a consultative mental status examination and

provided his opinions of Plaintiff’s ability to perform specific work-related activities. R. 338-

344.4   In conducting this assessment, Dr. Doty interviewed Plaintiff regarding his mental

symptoms and performed standardized mental health tests. Plaintiff complained of “intolerable”



4
 Exhibit 4F contains two identical copies of Dr. Doty’s consultative examination report. The only
unduplicated page is page nine of the exhibit, R. 344, which is Dr. Doty’s Capability Opinion
formally noting Dr. Doty’s opinion that Plaintiff would be able to manage any benefit payments
in his own interest and confirming the January 19, 2016, date of the examination. R. 338-344.

                                                  9
panic attacks with social anxiety. R. 338. He reported using a high dose of Xanax daily and

sleeping 12 to 16 hours each day. Plaintiff reported a history of mental health problems dating

back to 1997 without a history of hospitalizations. Plaintiff reported suicidal thoughts but

“clarified that he would never follow through with suicide.” R. 339. Plaintiff denied any history

of drug or alcohol use. Dr. Doty noted Plaintiff’s mini mental status examination results and

opined that, according to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition

(“DSM-5”), his diagnostic impressions of Plaintiff were: 300.01 Panic Disorder with occupational

problems, with a DSM-4 Global Assessment of Functioning (“GAF”) score of 51-60.5

       Fund of knowledge is judged to be above average; Associations were relevant;
       Memory and concentration impacted by anxiety; Insight and reality testing
       moderate-to-low; Affective range restrained; Mood observed to be withdrawn; he
       described his mood most days to be sad.

R. 339. Dr. Doty summarized his findings as follows:

       [Plaintiff] described that he is unable to work because of severe panic associated
       with stressful situations. His ability to engage in work-related mental activities
       appear[ed] intact, albeit reduced by either anxiety and/or medication (as evidenced
       by poor performance on tasks on the MSE). His ability to understand work-related
       mental tasks appears intact. His memory performance was poor as briefly assessed
       on a MMSE. His ability to sustain concentration in a real-world situation appears
       poor. His ability to persist in work-related tasks appears poor. His ability to
       socially interact and adapt to the demands of a work situation appears
       moderate/low. [Plaintiff’s] mental status, at the time of this CE, suggests that [he]
       is cognitively capable of managing disability benefits if he were to receive such.
       The veracity and reliability of the information gathered for the purpose of the CE
       does not seem to include intentional or misleading over/underreporting. Behavioral
       therapy for anxiety disorder and panic attacks is highly recommended. The more
       [Plaintiff] avoids uncomfortable situations, the worse his anxiety and panic are
       likely to become.

R. 339-340 (emphasis in original).




5
 The DSM-5 no longer endorses the use of GAF scores for several reasons. See Krchmar v. Colvin,
548 F. App’x 531, 534 n.2 (10th Cir. 2013); Williams v. Colvin, 757 F.3d 610, 613 (7th Cir. 2014).

                                                10
       The ALJ discussed Dr. Doty’s psychological CE opinion in conjunction with discussion of

Dr. Doty’s examination. The ALJ appears to discount some of Dr. Doty’s opinions as too severe

and not supported by the medical evidence:6

       On February 1, 2016,7 the claimant presented to Timothy Doty, Ph.D., for a
       psychological consultative examination. The claimant was appropriately dressed
       for the weather. His demeanor was described as cooperative and reserved. The
       claimant spent his time most days on a high dose of Xanax and he slept “quite a
       bit.” The claimant reported sleeping twelve to sixteen hours per day. The claimant
       stated that he was married and he considered his wife a support. His mother was
       also a support to him. On a mini mental status examination, the claimant earned
       twenty-three of thirty possible points. The claimant was fully oriented. He lost
       points for not being able to complete the serial seven’s task, he only answered one
       calculation correctly. He was also unable to spell the word “world” backwards. In
       response to what he could tell was a poor performance on those tasks, the claimant
       said “I’m blanking out and I think the Xanax does that to me sometimes.” The
       claimant was not able to repeat any of the delayed recall/implicit memory items.
       The claimant’s fund of knowledge was average. The claimant’s associations were
       relevant. His memory and concentration were affected by anxiety. His insight and
       reality testing were described as moderate-to-low. The claimant’s affective range
       was restrained and his mood was observed to be withdrawn. He described his mood
       most days to be sad.           The claimant denied hallucinations, delusions,
       depersonalization and derealization. The claimant was assessed with panic
       disorder, and assigned a global assessment of functioning score in the moderate
       range, between fifty-one and sixty. Dr. Doty opined that the claimant’s ability to
       engage in work-related mental activities appeared intact, but reduced by wither
       anxiety and/or medication. The claimant’s ability to understand work-related
       mental tasks appeared intact. His memory performance was poor, as briefly
       assessed on a mini mental status examination. His ability to sustain concentration
       in a real-world situation appeared poor. His ability to persist in work-related tasks
       appeared poor. His ability to socially interact and adapt to the demands of a work
       situation appeared moderate or low. The claimant’s mental status at the time of the
       examination suggested that he was cognitively able to manage benefits if they were
       awarded. Behavioral therapy for anxiety disorder and panic attacks was highly
       recommended (Exhibit 4F). The opinions of Dr. Doty, including a global
       assessment of functioning score between fifty-one and sixty, have been considered
       and are given some weight, but they are not as reliable as medical evidence of
       record and are based on a one-time examination. It is noted that the claimant’s
       ability to engage in work-related mental activities appears intact, but reduced by
       anxiety and/or medication. The claimant’s understanding was intact. His memory,
6
 The Court has italicized portions of the decision mentioning the weight given to Dr. Doty’s
opinion but, as discussed below, finds the weight assignment to be unclear.

7
 Dr. Doty submitted his report on February 1, 2016, but Plaintiff’s examination date was January
19, 2016. R. 338.

                                                11
       ability to sustain concentration and persist were described as poor. The claimant’s
       ability to interact was low. These limitations have been considered and are given
       weight, as they are consistent with medical evidence of record and the examination
       completed by Dr. Doty. While Dr. Doty indicated that the claimant would be
       cognitively capable of managing funds, this is not given significant weight, as it
       appears inconsistent with examination and testing, as well as the claimant’s
       reported inability to interact in public.

R. 22-23 (emphasis added).

       With respect to Dr. Doty, the ALJ’s weight assignment is somewhat unclear. Dr. Doty

made findings of poor memory performance; poor ability to sustain concentration in a real world

situation; poor ability to persist in work-related tasks; and moderate/low abilities to socially

interact and adapt to demands of a work situation. R. 339. The ALJ stated these limits were

considered and “given weight,” because they were consistent with the medical evidence. But the

RFC reflected an allowance only for the usual breaks provided in normal work situations, which

does not appear to be consistent with Dr. Doty’s assessment that Plaintiff could not persist in work-

related tasks. The ALJ gave weight to these limits but then seemingly excluded them from the

RFC without adequate explanation, which constitutes error in this case. See Parker v. Comm’r,

772 F. App’x 613, 616 (10th Cir. 2019) (explaining that agency must ordinarily explain how a

“work-related limitation accounts for mental limitations reflected in a medical opinion” and

reversing where agency’s findings restricting the complexity or pace of work did not adequately

incorporate a medical opinion involving a moderate limitation in the ability to respond

appropriately to usual work situations and changes in a work setting).

       To the extent the ALJ intended to discount aspects of Dr. Doty’s opinion by finding it “not

as reliable as medical evidence of record and [] based on a one-time examination,” R. 23, the Court

again finds no clear or obvious indication of conflicting “medical evidence of record.” As with

Dr. Losacco, the ALJ failed to adequately explain or cite the conflicting records in order to permit




                                                 12
meaningful review by the Court. Therefore, the reasons given for rejecting Dr. Doty’s opinion are

not specific or legitimate.

               3.      Harmful Error

       The Court further concludes the ALJ’s error is not harmless. Harmless error doctrine

applies only in the “exceptional circumstance” where the court could confidently say that no

reasonable administrative factfinder could have resolved the factual matter in any other way. Allen

v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004). To the extent any harmless-error determination

“rests on legal or evidentiary matters not considered by the ALJ, it risks violating the general rule

against post hoc justification of administrative action.” Id. Here, Dr. Losacco’s and Dr. Doty’s

opinions regarding Plaintiff’s mental limitations reflect functional limitations beyond those

considered in the RFC, and it is unclear to the Court what medical evidence contradicts the

opinions. Accordingly, the Court cannot conclude a reasonable factfinder would reach a different

conclusion if these physicians’ opinions were given a greater weight.

V.     Conclusion

       The ALJ’s decision finding Plaintiff not disabled is REVERSED and REMANDED for

proceedings consistent with this Opinion and Order. On remand, the ALJ should properly consider

the relevant opinions from Plaintiff’s treating physician, Dr. Losacco, and consultative examiner,

Dr. Doty, and any other opinion evidence as necessary, and provide legitimate reasons for the

weight given to each opinion.

       SO ORDERED this 25th day of March, 2020.



                                                      JODIF.JAYNE,MAGISTRATEJ
                                                                            UDGE
                                                      UNITEDSTATESDISTRICTCOURT




                                                 13
